Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments, filed 8/26/2022, with respect to the amended claim(s) have been considered but, are moot due to a new grounds of rejection based upon a new reference, HUH et al. (KR 20150137293 A), see attached translation and see below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4-11 are directly or indirectly dependent upon cancelled claim 3.  It is unclear which claim these claims are dependent upon.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 4, 6-7, 9-10, 13-14, 16-17 and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over CHEN (US 20190091738 A1) in view of HUH et al. (KR 20150137293 A) (see attached translation).
     	Regarding claim 1, CHEN discloses an automobile [0032] (figs. 1-2; 12), comprising:
a passenger compartment (20);
seating components (in 20) [0051] [0037] positioned within the passenger compartment; and
a sanitization system (16, 50, 56) [0031] [0040] positioned within (fig. 1, 16 in 20) the passenger compartment and including at least one ultraviolet light fixture (50, 56’s) [0040] adapted to project ultraviolet light onto surfaces (22) [0078] within the passenger compartment (in 20) and surfaces of the seating components (in 20) [0051] within the passenger compartment (in 20) ; and 
a controller (14) [0031] in communication with sensors (18, 50, 53) [0078] within the automobile and adapted to   
the sanitization system (16, 50, 56) [0031] [0040] adapted to sanitize surfaces (22) [0078] [0037] within the passenger compartment and surfaces of the seating components (in 20) within the passenger compartment [0031]
(figs. 1-3; 16, 50, 56, 52, 20, 18, 14); 
(fig. 4, 410, 420, 425, 450, 460)
[0020] [0020 note windows open or closed state]
[0031-0032] [0031 Note environmental sensor data] [0031 Note UV-C light covers the range of 100–280 nm.]
[0033] [0033 Note The cleaning system 10 may facilitate some cleaning between at least some occupancies of these different users]
[0037-0040]
[0044] 
[0051] [0055]
[0079] [0079 Note user opening door, user approaching vehicle] 
[0080 Note exposure duration not reached] 
[0088] [0088 Note windows open or closed state] 
(reference’s claim 14).  
     	But CHEN fails to explicitly disclose (underlined section) a controller in communication with sensors within the automobile and adapted to automatically activate the sanitization system when there are no passengers within the passenger compartment. 
HUH, however, discloses a vehicle/car UV sterilization system for automatically sterilizing a vehicle/car in between uses/when not being used by a vehicle person/passenger (translation pgs. 2-3); with 
a controller (fig. 1, 200) in communication with sensors (100, 110, 120) within the automobile and adapted to automatically activate the sanitization system (300, 310) when an operating condition exists (sensor 120 for door open/closed state) (translation pgs. 2-3) and there are no passengers within the passenger compartment (via 110 and/or 120) (translation pgs. 2-3).
	(fig. 1, 100, 200, 300) 
(translation pgs. 2-3).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of CHEN, with automatic car sterilization when the car is not in use, as taught by HUH, to use by combining prior art UV car sterilization control schemes according to known vehicle passenger use and conditions sensing methods to yield predictable vehicle sterilization and disease mitigation results.

     	Regarding claim 13, CHEN discloses a method of sanitizing surfaces (22) [0078] [0037] within a passenger compartment (20) and surfaces of seating components (in 20) [0051] [0037] within the passenger compartment of an automobile [0032] (figs. 1-2; 12), comprising:
 activating with a controller (14) [0031] in communication with sensors (18, 50, 53) [0078] within the automobile [0032] (figs. 1-2; 12), a sanitization system (16, 50) [0031] [0040] when at least one of a plurality of operating conditions exists [0020 note windows open or closed state] [0088] [0031 Note environmental sensor data] and when there are no passengers [0031] within the passenger compartment (in 20), wherein the sanitization system (16, 50) [0031] [0040] is mounted within the interior of the passenger compartment (in 20) and includes at least one ultraviolet light fixture (50, 56’s) [0040] adapted to project ultraviolet light [0031] onto surfaces (22) [0078] within the passenger compartment and surfaces (22) [0078] of the seating components (in 20) [0051] within the passenger compartment (in 20)
(figs. 1-3; 16, 50, 56, 52, 20, 18, 14); 
(fig. 4, 410, 420, 425, 450, 460)
[0020] [0020 note windows open or closed state]
[0031-0032] [0031 Note environmental sensor data] [0031 Note UV-C light covers the range of 100–280 nm.]
[0033] [0033 Note The cleaning system 10 may facilitate some cleaning between at least some occupancies of these different users]
[0037-0040]
[0044] 
[0051] [0055]
[0079] [0079 Note user opening door, user approaching vehicle] 
[0080 Note exposure duration not reached] 
[0088] [0088 Note windows open or closed state] 
(reference’s claim 14).  
     	But CHEN fails to explicitly disclose (underlined section) automatically activating with a controller in communication with sensors within the automobile a sanitization system. 
HUH, however, discloses a vehicle/car UV sterilization system for automatically sterilizing a vehicle/car in between uses/when not being used by a vehicle person/passenger (translation pgs. 2-3); with 
a controller (fig. 1, 200) in communication with sensors (100, 110, 120) within the automobile and adapted to automatically activate the sanitization system (300, 310) when an operating condition exists (sensor 120 for door open/closed state) (translation pgs. 2-3) and there are no passengers within the passenger compartment (via 110 and/or 120) (translation pgs. 2-3).
	(fig. 1, 100, 200, 300) 
(translation pgs. 2-3).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of CHEN, with automatic car sterilization when the car is not in use, as taught by HUH, to use by combining prior art UV car sterilization control schemes according to known vehicle passenger use and conditions sensing methods to yield predictable vehicle sterilization and disease mitigation results.

     	Regarding claim(s) 4 and 14, CHEN discloses that the sanitization system (16, 50) [0031] [0040] is adapted to  activating, with the controller (14) [0031] in communication with sensors (18, 50, 53) [0078] within the automobile [0032] (figs. 1-2; 12),, the sanitization system (16, 50) [0031] [0040], when the automobile has completed a trip [0055], and when there are no passengers [0031] within the passenger compartment (in 20) 
[0055 Note a user, via mobile devoice 70, can activate sanitization via computer 14 when car 12 has completed a trip before the user uses 12 as an autonomous taxi].
     	But CHEN fails to explicitly disclose (underlined section) automatically activating the sanitization system. 
HUH, however, discloses a vehicle/car UV sterilization system for automatically sterilizing a vehicle/car in between uses/trips/ /when not being used by a vehicle person/passenger (translation pgs. 2-3); with 
a controller (fig. 1, 200) in communication with sensors (100, 110, 120) within the automobile and adapted to automatically activate the sanitization system (300, 310) when an operating condition exists (sensor 120 for door open/closed state) (translation pgs. 2-3) and there are no passengers within the passenger compartment (via 110 and/or 120) (translation pgs. 2-3).
	(fig. 1, 100, 200, 300) 
(translation pgs. 2-3).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of CHEN, with automatic car sterilization when the car is not in use, as taught by HUH, to use by combining prior art UV car sterilization control schemes according to known vehicle passenger use and conditions sensing methods to yield predictable vehicle sterilization and disease mitigation results.

     	Regarding claim(s) 6 and 16, CHEN discloses that the sanitization system (16, 50) [0031] [0040] is adapted to activate with the controller (14) [0031] in communication with sensors (18, 50, 53) [0078] within the automobile [0032] (figs. 1-2; 12),, the sanitization system (16, 50) [0031] [0040], when a passenger has requested sanitization [0055] prior to using the automobile, and when there are no passengers [0031] within the passenger compartment (in 20) 
[0055 Note a user, via mobile devoice 70, can activate sanitization via computer 14].
     	Regarding claim(s) 7 and 17, CHEN discloses that the sanitization system (16, 50) [0031] [0040] is adapted to  activating, with the controller (14) [0031] in communication with sensors (18, 50, 53) [0078] within the automobile [0032] (figs. 1-2; 12),, the sanitization system (16, 50) [0031] [0040],  when the automobile is in a maintenance mode [0055 note as requested by a user via mobile device 70, for sterilization], and when there are no passengers [0031] within the passenger compartment (in 20) 
[0055 Note a user, via mobile devoice 70, can activate sanitization (i.e. a cleaning “maintenance mode” to maintain a clean state) via computer 14 when car 12 has completed a trip before the user uses 12 as an autonomous taxi].
     	But CHEN fails to explicitly disclose (underlined section) automatically activating the sanitization system. 
HUH, however, discloses a vehicle/car UV sterilization system for automatically sterilizing a vehicle/car in between uses/trips/ / in a maintenance mode (i.e. a sterilization mode to maintain a sterile car interior) when not being used by a vehicle person/passenger (translation pgs. 2-3); with 
a controller (fig. 1, 200) in communication with sensors (100, 110, 120) within the automobile and adapted to automatically activate the sanitization system (300, 310) when an operating condition exists (sensor 120 for door open/closed state) (translation pgs. 2-3) and there are no passengers within the passenger compartment (via 110 and/or 120) (translation pgs. 2-3).
	(fig. 1, 100, 200, 300) 
(translation pgs. 2-3).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of CHEN, with automatic car sterilization when the car is not in use, as taught by HUH, to use by combining prior art UV car sterilization control schemes according to known vehicle passenger use and conditions sensing methods to yield predictable vehicle sterilization and disease mitigation results.

     	Regarding claim 9, CHEN discloses that 9. The automobile of claim 8, wherein the sanitization system (16, 50, 56) [0031] [0040] includes a plurality of ultraviolet light arrays (16, 50, 56) [0031] [0040], each ultraviolet light array comprising a plurality of ultraviolet light fixtures (50, 56’s) [0040].
     	Regarding claim 10, CHEN discloses that wherein each of the plurality of ultraviolet light fixture (16, 50, 56) [0031] [0040] within each of the plurality of ultraviolet light arrays is an ultraviolet light emitting diode (16, 50, 56) [0031] [0038-0040] adapted to emit ultraviolet light having a wavelength that is between approximately 200 nanometers and approximately 280 nanometers [0031 Note UV-C light covers the range of 100–280 nm.];

     	Regarding claim 20, CHEN discloses that the automobile is a rideshare vehicle accessible [0055 Note autonomous taxi] by customers through an on-line application [0055 Note via mobile device/cell/smart phone 70], the method further including:
designating the automobile as unavailable when the sanitization system (16, 50) [0031] [0040] is active [0055]; and designating the automobile as “available” when the sanitization system is no longer active 
[0055 Note the user can select to use the taxi after it is cleaned, therefore 12/the taxi is/would be “available” for use after cleaning and not before].
 
2.	Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over CHEN (US 20190091738 A1) in view of HUH et al. (KR 20150137293 A); hereinafter “the combined references”, as applied to claim(s) 1 and/or 13 above, and further in light of KAI et al. (US 20190232944 A1).
Regarding claims 5 and 15, CHEN discloses wherein the automobile is one of a  activating, with the controller (14) [0031] in communication with sensors (18, 50, 53) [0078] within the automobile [0032] (figs. 1-2; 12),, the sanitization system (16, 50) [0031] [0040],  when the automobile is 
But CHEN fails to explicitly disclose (underlined section) automatically activating the sanitization system; and wherein the automobile is one of a hybrid automobile and an electric automobile, adapted to being charged.
HUH, however, discloses a vehicle/car UV sterilization system for automatically sterilizing a vehicle/car in between uses/trips/ /when not being used by a vehicle person/passenger (translation pgs. 2-3); with 
a controller (fig. 1, 200) in communication with sensors (100, 110, 120) within the automobile and adapted to automatically activate the sanitization system (300, 310) when an operating condition exists (sensor 120 for door open/closed state) (translation pgs. 2-3) and there are no passengers within the passenger compartment (via 110 and/or 120) (translation pgs. 2-3).
	(fig. 1, 100, 200, 300) 
(translation pgs. 2-3).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of CHEN as modified by HUH, with automatic car sterilization when the car is not in use, as taught by HUH, to use by combining prior art UV car sterilization control schemes according to known vehicle passenger use and conditions sensing methods to yield predictable vehicle sterilization and disease mitigation results.
But CHEN as modified by HUH fails to disclose wherein the automobile is one of a hybrid automobile and an electric automobile, adapted to being charged.
    	KAI, however, discloses [0003] a hybrid automobile and an electric automobile, adapted to being charged [0003] and that the charging is carried out based upon an occupant’s scheduling of it [0003].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the unoccupied car sanitization system/invention of CHEN as modified by HUH, with a hybrid automobile and an electric automobile, adapted to being charged that charges when it’s not occupied, as taught by KAI, for the use of known technique (sanitization of an unoccupied generic car) to improve similar cars (electric car being charged) in the same way (i.e. by sanitization the interior to prevent contamination).

2.	Claim(s) 8, 11-12  and 18-19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over CHEN (US 20190091738 A1) in view of HUH et al. (KR 20150137293 A) and further in light of LINE et al. (US 11040601 B2).
Regarding claim 12, CHEN discloses an automobile [0032] (figs. 1-2; 12), comprising:
an interior compartment (in 20);
a sanitization system (16, 50) [0031] [0040] positioned within the interior compartment and adapted to sanitize surfaces [0037] within the interior compartment (in 20);
a controller (14) [0031] in communication with sensors (18, 52) [0031] [0044] within the automobile and adapted to  activate the sanitization system when at least one of a plurality of operating conditions exists [0020 note windows open or closed state] [0088] [0031 Note environmental sensor data] and when there are no passengers present [0031] within the interior compartment, and to 
the sanitization system (16, 50) [0031] [0040] including a plurality of ultraviolet light arrays (50’s, 56’s) [0038-0039], each ultraviolet light array (50) comprising a plurality of ultraviolet light fixtures (56’s) , wherein each of the plurality of ultraviolet light fixtures is an ultraviolet light emitting diode (56’s) [0038-0039] adapted to emit ultraviolet light having a wavelength that is between approximately 200 nanometers and approximately 280 nanometers [0031 Note UV-C light covers the range of 100–280 nm.];
at least one of the plurality of ultraviolet light arrays (50, 56) adapted to 
(figs. 1-3; 16, 50, 56, 52, 20, 18, 14); 
(fig. 4, 410, 420, 425, 450, 460)
[0020] [0020 note windows open or closed state]
[0031-0032] [0031 Note environmental sensor data] [0031 Note UV-C light covers the range of 100–280 nm.]
[0033] [0033 Note The cleaning system 10 may facilitate some cleaning between at least some occupancies of these different users]
[0037-0040]
[0044] 
[0051] [0055]
[0079] [0079 Note user opening door, user approaching vehicle] 
[0080 Note exposure duration not reached] 
[0088] [0088 Note windows open or closed state] 
(reference’s claim 14).  
     	But CHEN fails to explicitly disclose (underlined section) a controller in communication with sensors within the automobile and adapted to automatically activate the sanitization system; and wherein the automobile is adapted to lock all doors; and at least one of the plurality of ultraviolet light arrays adapted to articulate when the sanitization system is active to re-direct the ultraviolet light being emitted to multiple targeted areas within the interior compartment.
HUH, however, discloses a vehicle/car UV sterilization system for automatically sterilizing a vehicle/car in between uses/when not being used by a vehicle person/passenger (translation pgs. 2-3); with  
a controller (fig. 1, 200) in communication with sensors (100, 110, 120) within the automobile and adapted to automatically activate the sanitization system (300, 310) when an operating condition exists (sensor 120 for door open/closed state) (translation pgs. 2-3) and there are no passengers within the passenger compartment (via 110 and/or 120) (translation pgs. 2-3).
	(fig. 1, 100, 200, 300) 
(translation pgs. 2-3).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of CHEN, with automatic car sterilization when the car is not in use, as taught by HUH, to use by combining prior art UV car sterilization control schemes according to known vehicle passenger use and conditions sensing methods to yield predictable vehicle sterilization and disease mitigation results.
     	But CHEN as modified by HUH fails to disclose wherein the automobile is adapted to lock all doors; and at least one of the plurality of ultraviolet light arrays adapted to articulate when the sanitization system is active to re-direct the ultraviolet light being emitted to multiple targeted areas within the interior compartment.
 LINE, however, discloses a car sterilization system ((figs. 1-10, 30) that has a UV light (44) and a controller (26) that locks the doors (fig. 7, 24), closes the windows (22) and determines that the car is unoccupied (38) before sterilization begins (via 44, 40, and/or 42) (col. 7, line 17 to col. 8, line 67) and
at least one of the plurality of ultraviolet light arrays adapted to articulate when the sanitization system is active to re-direct the ultraviolet light being emitted to multiple targeted areas within the interior compartment (col. 9, lines 10-67) (fig. 13, controller 26 , UV lights 124a-124e); 
	(fig. 8; 92, 94, 96, 98);
(col. 7, line 17 to col. 8, line 67)
 (fig. 13, controller 26 , UV lights 124a-124e)
(col. 9, lines 10-67)
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of CHEN as modified by HUH, with wherein the automobile is adapted to lock all doors before/during sterilization and with articulatable and re-directable UV lights, as taught by LINE, to use as preventative safety measurement to prevent people/animals inside and/or outside from being exposed to harmful UV light and/or ozone and to use as a substitution of one known UV light source configuration (static position)  for another (i.e. for repositionable UV lights) to obtain predictable multiple /selectable target area UV irradiation and sterilization results.

Regarding claims 8 and 18, CHEN discloses wherein the automobile is adapted to 
     	But CHEN fails to disclose wherein the automobile is adapted to lock all doors.
    	LINE, however, discloses a car sterilization system ((figs. 1-10, 30) that has a UV light (44) and a controller (26) that locks the doors (fig. 7, 24), closes the windows (22) and determines that the car is unoccupied (38) before sterilization begins (via 44, 40, and/or 42) 
	(fig. 8; 92, 94, 96, 98);
(col. 7, line 17 to col. 8, line 67).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of CHEN, with wherein the automobile is adapted to lock all doors before/during sterilization, as taught by LINE, to use as preventative safety measurement to prevent people/animals inside and/or outside from being exposed to harmful UV light and/or ozone.

Regarding claim 11, CHEN discloses wherein at least one of the plurality of ultraviolet light arrays (50, 56) is adapted to 
and regarding claims 19, CHEN discloses wherein the sanitization system (16, 50) [0031] [0040] includes a plurality of ultraviolet light arrays (16, 50, 56) [0031] [0040], each ultraviolet light array comprising a plurality of ultraviolet light emitting diodes (16, 50, 56) [0031] [0038-0040] adapted to emit ultraviolet light having a wavelength that is between approximately 200 nanometers and approximately 280 nanometers [0031 Note UV-C light covers the range of 100–280 nm.];, and 
at least one of the plurality of ultraviolet light arrays (16, 50, 56) [0031] [0040] is adapted to 
     	But CHEN fails to disclose wherein at least one of the plurality of ultraviolet light arrays adapted to articulate when the sanitization system is active to re-direct the ultraviolet light being emitted to multiple targeted areas within the interior compartment.
 LINE, however, discloses a car sterilization system ((figs. 13) that has a UV lights (124a-124e), a controller (26) and 
at least one of the plurality of ultraviolet light arrays adapted to articulate when the sanitization system is active to re-direct the ultraviolet light being emitted to multiple targeted areas within the interior compartment (col. 9, lines 10-67) (fig. 13, controller 26 , UV lights 124a-124e); 
	(fig. 8; 92, 94, 96, 98);
(col. 7, line 17 to col. 8, line 67)
 (fig. 13, controller 26 , UV lights 124a-124e)
(col. 9, lines 10-67)
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of CHEN, with articulatable and re-directable UV lights, as taught by LINE, to use as preventative safety measurement to prevent people/animals inside and/or outside from being exposed to harmful UV light and/or ozone and to use as a substitution of one known UV light source configuration (static position)  for another (i.e. for repositionable UV lights) to obtain predictable multiple /selectable target area UV irradiation and sterilization results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881